UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1303


In re: MICHAEL F. HARRIS,

                Petitioner.



  On Petition for Writ of Mandamus.     (3:12-cr-00170-HEH-RCY-1)


Submitted:   July 28, 2016                  Decided:    August 1, 2016


Before MOTZ and    HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Michael F. Harris, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael F. Harris petitions for a writ of mandamus seeking

an    order    instructing        the   district    court       to   grant    summary

judgment      on   his    28   U.S.C.   § 2255     (2012)   motion      due    to   the

Government’s delay in filing its answer.                    Our review of the

district court’s docket reveals that the district court entered

an order denying the § 2255 motion on May 10, 2016, and Harris

has   appealed      that   order.       Accordingly,      because      the    district

court has recently decided Harris’ case, we deny the mandamus

petition as moot.          We grant leave to proceed in forma pauperis.

We    dispense     with    oral   argument    because     the    facts    and   legal

contentions        are   adequately     presented    in   the    materials      before

this court and argument would not aid the decisional process.

                                                                     PETITION DENIED




                                          2